DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This office action is in response to the amendment filed on May 26, 2021.
	Claims 1-11 and 15-27 are pending in this application.

Election/Restrictions
Claims 1-11, 18, and 21 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(b), claims 15-17, 19-20, 22-23 and 26-27, directed to the process of making or using the allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104. Claims 24 and 25, directed to the invention(s) of Groups III and IV, drawn to intermediate compounds of formula (10) and formula (21), do not require all the limitations of an allowable product claim, and have NOT been rejoined.
Because a claimed invention previously withdrawn from consideration under 37 CFR 1.142 has been rejoined, the restriction requirement among groups I, II and V as set forth in the Office action mailed on October 6, 2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Claims 24 and 25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on December 4, 2020.
	Note:	Claims 24 and 25 are written as dependent claims depending from claim 1, however, these claims are improperly dependent as the compounds of formula (10) and formula (21) are structurally distinct from formula (I) of claim 1.  Accordingly, these claims are not eligible for rejoinder.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 15-17, 19-20, and 22-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method for treatment of lung carcinoma, prostate carcinoma, cervical carcinoma, colorectal carcinoma, melanoma, ovarian carcinoma, or leukemia in a subject in need thereof, by administering to the , does not reasonably provide enablement for a method for treatment and/or prophylaxis of hyper-proliferative disorder generally (i.e., hyper-proliferative diseases other than the cancers indicated as enabled above), a virally induced infectious disease, and/or a cardiovascular disease in a subject in need thereof, by administering to the subject a therapeutically effective amount of a compound of formula (I); or a method for prophylaxis of lung carcinoma, prostate carcinoma, cervical carcinoma, colorectal carcinoma, melanoma, ovarian carcinoma, or leukemia in a subject in need thereof, by administering to the subject a therapeutically effective amount of a compound of formula (I).  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.
In evaluating the enablement question, several factors are to be considered.  Note In re Wands, 8 USPQ2d 1400 and Ex parte Forman, 230 USPQ 546.  The factors include: 1) The nature of the invention, 2) the state of the prior art, 3) the predictability or lack thereof in the art, 4) the amount of direction or guidance present, 5) the presence or absence of working examples, 6) the breadth of the claims, and 7) the quantity of experimentation needed.  The determination that “undue experimentation” would have been needed to make and use the claimed invention is not a single, simple factual determination.  Rather, it is a conclusion reached by weighing all the above noted factual considerations.
As a general rule, enablement must be commensurate with the scope of claim language. MPEP 2164.08 states, “The Federal Circuit has repeatedly held that “the specification must teach those skilled in the art how to make and use the full scope of the claimed invention without undue experimentation.” In re Wright, 999 F.2d 1557, 1561, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993)” (emphasis added). The “make and use the full scope of the invention without undue Warner-Lambert Co. v. Teva Pharmaceuticals USA Inc., 75 USPQ2d 1865, and Scripps Research Institute v. Nemerson, 78 USPQ2d 1019 asserts:  “A lack of enablement for the full scope of a claim, however, is a legitimate rejection.” The principle was explicitly affirmed more recently in Liebel-Flarsheim Co. v. Medrad, Inc., 481 F.3d 1371, 82 USPQ2d 1113;  Auto. Tech. Int’l, Inc. v. BMW of N. Am., Inc., 501 F.3d 1274, 84 USPQ2d 1108 (Fed. Cir. 2007), Monsanto Co. v. Syngenta Seeds, Inc., 503 F.3d 1352, 84 U.S.P.Q.2d 1705 (Fed. Cir. 2007), and Sitrick v. Dreamworks, LLC, 516 F.3d 993, 85 USPQ2d 1826 (Fed. Cir. 2008).
The instant claims 15, 19, and 22 are directed to ‘a method for treatment and/or prophylaxis of hyper-proliferative disorder, a virally induced infectious disease, and/or a cardiovascular disease in a subject in need thereof, by administering to the subject a therapeutically effective amount of a compound of formula (I)’; claims 16, 20 and 23 are directed to ‘a method for treatment and/or prophylaxis of lung carcinoma, prostate carcinoma, cervical carcinoma, colorectal carcinoma, melanoma, ovarian carcinoma, or leukemia in a subject in need thereof, by administering to the subject a therapeutically effective amount of a compound of formula (I)’; and claim 17 is directed to ‘a method for treatment and/or prophylaxis of non-small cell lung carcinoma, hormone-independent human prostate carcinoma, multidrug-resistant human cervical carcinoma, or human acute myeloid leukemia in a subject in need thereof, by administering to the subject a therapeutically effective amount of a compound of formula (I)’.  All of the instantly claimed methods according to claims 15-17, 19-20, and 22-23 recite ‘administering a therapeutically effective amount of a compound of formula (I)’.  The specification discloses that the ‘compounds of the invention are selective CDK9 inhibitors’ (see page 53).  Further, the specification provides that ‘the use of the compounds according to the in vitro assays to measure pharmacological, pharmacokinetic and physicochemical properties of the compounds, see for example, methods 1a. CDK9/CycT1 kinase assay; 1b. CDK9/CykT1 high ATP kinase assay; 2a. CDK2/CycE kinase assay; 2b. CDK2/CycE high ATP kinase assay; 3. Proliferation assay; etc.  Based on the selective CDK9 inhibition activity of the compounds, the specification provides that the compounds are useful in ‘a method for treatment and/or prophylaxis of hyper-proliferative disorders, virally induced infectious diseases and/or cardiovascular diseases’; etc., which methods include for example, treatment and/or prophylaxis of various types of tumors, cancers, viral infections, cardiovascular disorders, etc.  The instant claims appear to be 'reach through' claims. Reach through claims, in general have a format drawn to mechanistic, receptor binding or enzymatic functionality and thereby reach through any or all diseases, disorders or medical conditions, for which they lack written description and enabling disclosure in the specification thereby requiring undue experimentation for one of skill in the art to practice the invention.
The test data provided in the specification at pages 68-80 are assays to measure pharmacological, pharmacokinetic and physicochemical properties of the compounds, and the instant claims on the other hand are drawn to ‘a method for treatment and/or prophylaxis of hyper-proliferative disorders, virally induced infectious diseases and/or cardiovascular diseases’.  Following the test procedures, the specification provides CDK9 and CDK2 inhibiting activity in 50 values and the selectivity for CDK9 over CDK2 for some of the exemplified compounds (see Table 2 at pages 141-145), however, applicant did not state on record or provide any guidance that the assays provided are correlated to the clinical efficacy of the treatment or prophylaxis of various disorders encompassed by the claims.  As can be seen from specification pages 63 and 67, the biological activity data holds significant role in determining the effective dosage regimen based on the minimal effective concentration of each of the compound to achieve the desired therapeutic and/or prophylactic benefit.
The instant claims include: ‘a method for treatment and/or prophylaxis of hyper-proliferative disorders, virally induced infectious diseases and/or cardiovascular diseases’ and ‘a method for treatment and/or prophylaxis of lung carcinoma, prostate carcinoma, cervical carcinoma, colorectal carcinoma, melanoma, ovarian carcinoma, or leukemia’.  First, the instant claims cover 'diseases' that are known to exist and those that may be discovered in the future, for which there is no enablement provided.  The use disclosed in the specification is mainly as selective CDK9 inhibitors, and further that the compounds can be used in methods of treating/preventing hyper-proliferative diseases such as cancers, tumors; virally induced infectious diseases; cardiovascular diseases; etc.  There is nothing in the disclosure regarding how the disclosed in vitro data correlates to the treatment of the various disorders encompassed by the instant claims.  The diseases encompassed by the instant claims include various types of cancer, tumors, etc. some of which have been proven to be extremely difficult to treat.  There are no pharmaceutical agents that are known to prevent cancers or tumors such as those encompassed by the instant claims.  Further, there is no reasonable basis for assuming that the myriad of compounds embraced by the claims will all share the same physiological properties since they are so structurally dissimilar as to be chemically non-equivalent and there is no basis In re Surrey, 151 USPQ 724 regarding sufficiency of disclosure for a Markush group.
Further, there is no disclosure regarding how the patient in need of such specific kinase inhibiting activity is identified and further, how types of hyper-proliferative diseases, viral infectious diseases, cardiovascular diseases, etc. are treated and/or prevented.  See MPEP § 2164.03 for enablement requirements in cases directed to structure-specific arts such as the pharmaceutical art.  Receptor activity is generally unpredictable and highly structure specific area, and the data provided of the single compound is insufficient for one of ordinary skill in the art in order to extrapolate to the other compounds of the claims.  It is inconceivable as to how the claimed compounds can treat the extremely difficult diseases embraced by the instant claims.  The state of the art is indicative of the unpredictability of the therapeutic approach based on CDK9 related biological activity.  Regarding biology of CDK9, Wang et al. (Trends in Pharmaceutical Sciences 2008) conclude that “The current state of knowledge about the biology of CDK9, as well as the pharmacology of small-molecule CDK inhibitors, strongly suggests that targeting CDK9 is a promising strategy in cancer, AIDS, cardiac hypertrophy and perhaps even inflammation. In one cancer indication, CLL, this already has been shown convincingly. However, there are two things that need to be addressed now in order to make progress on all fronts. Firstly, additional target validation of human CDK9 in terms of the requirement of its kinase functions for normal physiological processes is required, as well as the examination of existing molecules in animal disease models. Secondly, a deeper understanding of the structural biology of CDK9 would be invaluable in the ongoing discovery and development of CDK9 inhibitor drug candidates” (see page 310, col. 2).  This is clearly indicative of the fact that the therapeutic and/or prophylactic role of small-molecule CDK inhibitors is very speculative and 
Further, the instant claims recite ‘a method for treatment and/or prophylaxis of hyper-proliferative disorders’ wherein the term ‘hyper-proliferative disorders’ includes diseases such as carcinoma of the lung, cervical, colorectal, ovarian, etc.; melanoma; leukemia; etc., and there is no disclosure regarding how all these assorted types diseases are treated/prevented.  See MPEP § 2164.03 for enablement requirements in cases directed to structure-specific arts such as the pharmaceutical art.  Receptor activity is generally unpredictable and highly structure specific area.  It is inconceivable as to how the claimed compounds can treat the large list of diseases embraced by the claims having diverse mechanisms.
The instant claims include ‘method for the treatment and/or prophylaxis of hyper-proliferative diseases’ and therefore, include treatment/prevention of various types of tumors, cancers, malignancies, etc.  A 'cancer', ‘carcinoma’ or 'tumor growth' is anything that causes abnormal tissue growth.  That can be growth by cellular proliferation more rapidly than normal, or continued growth after the stimulus that initiated the new growth has ceased, or lack (partial or complete) of structural organization and/or coordination with surrounding tissue.  It can be benign or malignant.  Thus, such term covers not only all cancers, but also covers precancerous conditions such as lumps, lesions, polyps, etc.  No compound has ever been found to treat cancers of all types generally.  Since this assertion is contrary to what is known in medicine, proof must be provided that this revolutionary assertion has merits.  The existence of such a “silver bullet” is contrary to our present understanding of oncology.  The state of the art is not indicative any pharmaceutical agents that are useful in the treatment of cancer generally.  Cecil Textbook of Medicine states that “each specific type has unique biologic and clinical features that must be appreciated for proper diagnosis, treatment and study” (see the enclosed article, In re Buting, 163 USPQ 689 (CCPA 1969), wherein 'evidence involving a single compound and two types of cancer, was held insufficient to establish the utility of the claims directed to disparate types of cancers'.  Thus, it is beyond the skill of oncologists today to get an agent to be effective against cancers generally.
Further, there is no established single anti-proliferative therapeutic agent for all these types of diseases, which are characterized by the proliferation of tumor cells.  The ideal chemotherapeutic drug would target and destroy only cancer cells without adverse effects or toxicities on normal cells. Unfortunately, no such drug exists; there is a narrow therapeutic index between cell kill of cancer cells and that of normal cells.  Successful treatment of cancer requires elimination of all cancer cells, whether at the primary site, extended to local-regional areas, or metastatic to other regions of the body. The major modalities of therapy are surgery and radiotherapy (for local and local-regional disease) and chemotherapy (for systemic sites).  For example, regarding the treatment of leukemia, The Merck Manual (online edition) states, that “Treatment programs and clinical situations are complex”.  Dosage regimen is dependent on several risk factors and the contribution of each active ingredient of a multidrug combination therapy is complex and unclear.
Taken as a whole, the skill level in oncology must be considered as low. "It should benoted that oncology has the lowest success rates of any therapeutic area." Cancer Drug Designand Discovery Neidle, Stephen, ed. (Elsevier/Academic Press, 2008) page 431. There is evensome understanding why this is so. Preclinical testing relies on immortal in vitro cell lines, but"Cell lines derived under artificial conditions and propagated for decades are not likely to berealistic, or to provide meaningful targets" (page 428). The next step is animal models, but
The obvious limitations of subcutaneously transplanted xenografts are a) that they do notreside in the same anatomical site as the corresponding tumor in patients; b) that these generallydo not metastasize (which is usually how cancers commonly kill patients); c) that the bloodvessels and stroma are of mouse, not human, origin; and d) that the cells used are from ahomogeneous, not heterogeneous, cell type (real world cancers are normally heterogeneous).Another part of the problem is that it is recognized that anti-cancer drugs are generallyanomalous (as compared to other types of drugs), which greatly limits the ability to use general 
pharmacological knowledge: "Clearly, the ability to predict acceptable pharmaceutical properties based on chemical structure would be highly desirable. In an attempt to meet this challenge "Lipinski's Rules" were formulated, based on a retrospective analysis of success rates of new orally administered agents entering early clinical trials .... Interestingly, most commonlyused cancer drugs fail to satisfy these criteria .... Many marketed anticancer drugs break most ofthe rules of good pharmacokinetic (PK) behavior" (page 429).
Yet another area of low skill level is the obstacle of poor understanding of resistance mechanisms which so often prevent drug candidates from being successful: "The most common 
The scope of instant claims includes 'a method of treating cancer' and it is not established how one of ordinary skill in the art would be able to extrapolate the data provided in the specification to the entire scope of the instant claims. See, for example, the state of the art references, Gura et al. (Science 1997) and Johnson et al., (British J. of Cancer 2001) - Gura et al., teaches that researchers face the problem of sifting through potential anticancer agents to find the ones promising enough to make human clinical trials worthwhile and further teach that since formal screening began in 1955, many thousands of drugs have shown activity in either cell or animal models but that only 39 have actually been shown to be useful for chemotherapy (see the first two paragraphs).  It is noted that the pharmaceutical art is unpredictable, requiring each embodiment to be individually assessed for physiological activity.  Also, with regard to unpredictability, Johnson et al., teaches that the in vivo activity of 39 different agents in a particular histology in a tumor model did not correlate to activity in the same human cancer.  These state of the art references plainly demonstrate that the art of developing and testing anticancer drugs particularly for use in humans is extremely unpredictable, particularly in the case of a single compound or genus of compounds being used to treat any and all cancers.
The scope of instant method for treatment and/or prophylaxis claims includes, for example, treating/preventing ‘cardiovascular diseases’.  The following illustrates the breadth of 
Cardiac disease or cardiovascular disease includes any condition or disease that affects the blood circulatory system.  This includes veins, arteries, capillaries and the heart itself.  It often but not always covers the lymphatic system of lymph vessels and lymph nodes as well. Such conditions are extremely varied, and some conditions are the opposite of others. For example, the heart can beat too fast or too slow; blood pressure can be too high or too low; an artery may be duplicated or may be missing.
	It includes various forms of acute rheumatic heart disease, including acute rheumatic pericarditis, acute rheumatic endocarditis (including acute rheumatic valvulitis) and acute rheumatic myocarditis. There is also rheumatic arthritis and rheumatic chorea, including Sydenham's chorea.
	There are chronic rheumatic heart diseases, which include  rheumatic mitral valve diseases  (mitral stenosis, rheumatic mitral insufficiency, mitral stenosis with insufficiency  and other mitral valve diseases including  mitral valve failure); rheumatic aortic valve diseases  (including rheumatic aortic stenosis (which includes aortic Stenosis, including valvular aortic stenosis, idiopathic hypertrophic sub-aortic stenosis (IHSS), subvalvular aortic stenosis, and supravalvular aortic stenosis), rheumatic aortic insufficiency and  rheumatic aortic stenosis with insufficiency); rheumatic tricuspid valve diseases  (such as tricuspid stenosis, tricuspid insufficiency  and tricuspid stenosis with insufficiency); multiple valve diseases (including disorders of both mitral and aortic valves; disorders of both mitral and tricuspid valves, disorders of both aortic and tricuspid valves  and   combined disorders of mitral, aortic and tricuspid valves); and assorted other rheumatic heart diseases, including rheumatic myocarditis, rheumatic diseases of endocardium, chronic rheumatic pericarditis (including rheumatic adherent pericardium, chronic rheumatic mediastinopericarditis and chronic rheumatic myopericarditis), rheumatic disease of pulmonary valve, and rheumatic carditis.
	There are some corresponding nonrheumatic mitral valve disorders, which include nonrheumatic mitral valve insufficiency, mitral valve prolapse (e.g. floppy mitral valve syndrome) and mitral valve stenosis. There are nonrheumatic aortic valve disorders, including nonrheumatic aortic valve stenosis, aortic valve insufficiency, and aortic valve stenosis with insufficiency. There are nonrheumatic tricuspid valve disorders, including nonrheumatic tricuspid valve stenosis, tricuspid valve insufficiency, and tricuspid valve stenosis with insufficiency.  
	There are an array of hypertensive diseases including essential (primary) hypertension; hypertensive heart disease (including hypertensive heart failure);   hypertensive renal disease (which includes for example arteriosclerosis of kidney arteriosclerotic nephritis and hypertensive nephropathy as well as nephrosclerosis and assorted combined hypertensive heart and renal diseases); and secondary hypertension, including renovascular hypertension, hypertension secondary to other renal disorders or to endocrine disorders.

The ischaemic heart diseases include angina pectoris  (such as various forms of unstable angina, including intermediate coronary syndrome and preinfarction syndrome; angina pectoris with spasm, including angiospastic angina  and prinzmetal angina; angina of effort;  stenocardia;  anginal syndrome and ischaemic chest pain); acute myocardial infarction (which includes acute transmural myocardial infarction of anterior wall, acute transmural myocardial infarction of inferior wall  and acute transmural myocardial infarction of other sites); subsequent myocardial infarction (which can again be at the anterior wall, the inferior wall or at other sites); assorted complications following acute myocardial infarction (complications include haemopericardium, atrial septal defect (which comes in multiple forms, including  ostium secundum atrial septal defect, ostium primum atrial septal defect,  sinus venosus atrial septal defect, and common or single atrium), ventricular septal defect, rupture of cardiac wall , or of chordae tendineae of papillary muscle as well as thrombosis of atrium, auricular appendage, and ventricle, all as current complications following acute myocardial infarction); as well as other acute ischaemic heart diseases, including transient myocardial ischaemia of newborn and Dressler's syndrome. There are also a variety of chronic ischaemic heart disease, including atherosclerotic heart disease (including coronary atheroma and sclerosis), heart aneurysm (mural or ventricular as well as acquired coronary arteriovenous fistula), ischaemic cardiomyopathy, silent myocardial ischaemia and more.
Pulmonary heart disease, which include diseases of pulmonary circulation are exemplified by pulmonary embolism (including pulmonary infarction  of the artery or vein, thromboembolism and thrombosis),  kyphoscoliotic heart disease, chronic cardiopulmonary disease, arteriovenous fistula of pulmonary vessels, aneurysm of pulmonary artery, and rupture, stenosis or stricture of a pulmonary vessel. 
Pulmonary hypertension, an increase in blood pressure in the lung vasculature comes in five categories. Group I is pulmonary arterial hypertension (PAH), which itself can be idiopathic (IPAH), Familial (FPAH), associated with other diseases (APAH) (collagen vascular disease (e.g. scleroderma), congenital shunts between the systemic and pulmonary circulation, portal hypertension, HIV infection, drugs, toxins, etc.) and associated with venous or capillary disease. Group II is pulmonary hypertension associated with left heart disease, and comes in two forms: atrial or ventricular disease, and Valvular disease (e.g. mitral stenosis).  Group III is pulmonary hypertension associated with lung diseases and/or hypoxemia. These can be COPD, interstitial lung disease, Sleep-disordered breathing, alveolar hypoventilation, chronic exposure to high altitude and developmental lung abnormalities.  Group IV is pulmonary hypertension due to chronic thrombotic and/or embolic disease, which can be either pulmonary embolism in the proximal or distal pulmonary arteries, or can be embolization of other matter, such as tumor cells 
	There are also pulmonary valve disorders, such as pulmonary valve stenosis,   pulmonary valve insufficiency, and pulmonary valve stenosis with insufficiency.
	Diseases of the pericardium include acute pericarditis  (including acute pericardial effusion, acute nonspecific idiopathic pericarditis, infective pericarditis  (which can be pneumococcal, purulent, gonococcal, meningococcal, syphilitic, tubercular, staphylococcal, streptococcal or viral as well as pyopericarditis), chronic adhesive pericarditis (including accretiocordis, adherent pericardium and adhesive mediastinopericarditis), chronic constrictive pericarditis (including concretio cordis and pericardial calcification),  haemopericardium (infiltration of blood into the pericardium), noninflammatory pericardial effusion (such as  chylopericardium),  epicardial plaques, focal pericardial adhesions, cardiac tamponade, pericarditis arising from SLE, uraemic  pericarditis, rheumatoid pericarditis, and other forms of  chronic pericarditis.
 	This covers various forms of endocarditis, including Verrucous, Atypical verrucous (Libman-Sacks) Non-bacterial thrombotic - NBTE (marantic); bacterial, viral, and rickettsial endocarditis; acute endocarditis, myoendocarditis and periendocarditis; and ulcerative endocarditis. 
	There is acute myocarditis, including forms of infective myocarditis (e.g. septic myocarditis) and isolated myocarditis. There is Myocarditis arising from bacterial diseases (e.g. diphtheritic, gonococcal, meningococcal, syphilitic), from viral diseases (including acute influenzal myocarditis), Myocarditis from Chagas' disease or toxoplasmosis, Rheumatoid myocarditis and Sarcoid myocarditis.
There is also Myocardial fibrosis, and forms of myocardial degeneration (which can be e.g. fatty or senile).
Classified with the cardiomyopathies are dilated cardiomyopathy  (congestive cardiomyopathy), obstructive hypertrophic cardiomyopathy (hypertrophic subaortic stenosis),  nonobstructive hypertrophic cardiomyopathy, endomyocardial (eosinophilic) disease (including endomyocardial (tropical) fibrosis and Löffler's endocarditis) , endocardial fibroelastosis, constrictive cardiomyopathies, alcoholic cardiomyopathy, cardiomyopathies due to drugs and other external agents, cardiomyopathies arising from infectious and parasitic diseases (e.g. from diphtheria), cardiomyopathies from metabolic diseases  (e.g. cardiac amyloidosis), nutritional cardiomyopathies, assorted congenital cardiomyopathies, peripartum cardiomyopathy, hypertrophic cardiomyopathy,  cardiac amyloidosis ("stiff heart syndrome"), haemochromatosis, gouty tophi of heart and thyrotoxic heart disease.

	Other conduction disorders include right fascicular block; right bundle-branch block;  bifascicular block; trifascicular block; bundle-branch block;  sinoatrial block; sinoauricular block; forms of pre-excitation syndrome (e.g. anomalous atrioventricular excitation; atrioventricular conduction; Lown-Ganong-Levine syndrome and Wolff-Parkinson-White syndrome); Atrioventricular [AV] dissociation; Interference dissociation and Stokes-Adams syndrome.
	The paroxysmal tachycardias include re-entry ventricular arrhythmia,    supraventricular tachycardia, ventricular tachycardia (including arrhythmogenic right ventricular dysplasia and torsades de pointes), and Bouveret (-Hoffmann) Syndrome. There are also ectopic atrial tachycardia, ectopic junctional tachycardia, sinoatrial nodal reentry tachycardia, sinus tachycardia, and accelerated idioventricular rhythm paroxysmal tachycardias
	Other forms of cardiac arrhythmias include Atrial fibrillation and flutter; Ventricular fibrillation (including idiopathic ventricular fibrillation) and flutter; junctional premature depolarization; Ventricular premature depolarization.
There are also Premature Cardiac Complexes (atrial premature complexes, ventricular premature complexes, adams-stokes syndrome, bundle-branch block, and sinoatrial block), the various long qt syndromes (Andersen syndrome, Jervell-Lange Nielsen syndrome and romano-ward syndrome), and pre-excitation syndromes (lown-ganong-levine syndrome, Mahaim-type pre-excitation, Wolff-Parkinson-White syndrome and Familial Pseudo-Wolff-Parkinson-White Syndrome), and other forms of premature depolarization  (such as ectopic beats, extrasystoles, extrasystolic arrhythmias). There is also assorted coronary sinus, ectopic, and nodal rhythm disorders, and tachycardia-bradycardia syndrome. Heart failure (Congestive heart failure) includes both Right Ventricular Failure (secondary to left heart failure) as well as Left Ventricular Failure, and neonatal heart failure. There is the related cardiac arrest.
There is cardiomegaly, which can take the form of ventricular dilatation, cardiac dilatation or cardiac hypertrophy, and “egg-on-its-side heart”. Somewhat related are assorted cardiac septal defects, (which can be atrial (ASD), auricular or ventricular (VSD)), rupture of chordae tendineae, or of papillary muscle, and intracardiac thrombosis.
	Cerebrovascular diseases include a variety of different  Subarachnoid haemorrhages, which can arise from carotid siphon and bifurcation, from middle cerebral artery, from anterior communicating artery, from posterior communicating artery, from basilar artery, from vertebral artery, or from other intracranial arteries. There is also in this category meningeal hemorrhage and rupture of cerebral arteriovenous malformation. In addition, there are the intracerebral haemorrhages, which can be in the subcortical or cortical hemisphere, in brain stem, in 
Atherosclerosis (aka arteriosclerotic vascular disease) can affect the aorta, the renal artery (Goldblatt's kidney) and renal arterioles and arteries of extremities (including Atherosclerotic gangrene and Mönckeberg's sclerosis).  There is also atheroma and endarteritis deformans or obliterans. 
	Aortic aneurysm and dissection can be Thoracic, Abdominal aortic or Thoracoabdominal. It includes Aneurysm of carotid artery, of upper extremity, of renal artery, of iliac artery, and other arteries, and Syphilitic aneurysm of aorta. 
Other peripheral vascular diseases of the arteries include chilblains, frostbite, Raynaud's syndrome, thromboangiitis obliterans, acrocyanosis, acroparaesthesia (both Schultze's type and vasomotor [Nothnagel's type]), erythrocyanosis, erythromelalgia, intermittent claudication and spasm of artery. 
	Other disorders of arteries and arterioles include aneurysmal varix, acquired arteriovenous aneurysm, arterial fibromuscular dysplasia, coeliac artery compression syndrome, Diabetic peripheral angiopathy, Syphilitic aortitis, and necrosis of the artery. There are many forms of arterial embolism and thrombosis.  These can arise in the abdominal aorta (including aortic bifurcation syndrome and Leriche's syndrome) and other arteries.
 	Diseases of the capillaries  include Hereditary haemorrhagic telangiectasia  (Rendu-Osler-Weber disease) and many forms of naevus, including araneus, blue, spider, stellar, hairy, melanocytic, pigmented, verrucous, portwine, sanguineous, flammeus, and  strawberry.
 	Phlebitis and thrombophlebitis includes endophlebitis, postphlebitic syndrome, thrombophlebitis migrans, Periphlebitis, and septic or suppurative phlebitis. Other venous embolism and thrombosis include mesenteric embolisms, embolism and thrombosis of vena cava, the renal vein and other veins, and Budd-Chiari syndrome.  Varicose veins, include retinal varices, sublingual varices, scrotal varices, pelvic varices, vulval varices, gastric varices, along with 
There are a number of congenital malformations of cardiac chambers and connections, which include common arterial trunk  (persistent truncus arteriosus), double outlet right ventricle (Taussig-Bing syndrome), double outlet left ventricle, discordant ventriculoarterial connection (including both dextrotransposition of aorta and complete transposition of great vessels),  double inlet ventricle  (including common ventricle and/or triloculare biatriatum),  discordant atrioventricular connection (including laevotransposition and ventricular inversion), Aortopulmonary window, and isomerism of atrial appendages. 
Congenital malformations of cardiac septa include ventricular septal defect,   atrial septal defect  (such as coronary sinus defect; foramen ovale and ostium secundum defect (type ii), both of which can be patent or persistent; and sinus venosus defect), atrioventricular septal defect  (including common atrioventricular canal; endocardial cushion defect and ostium primum atrial septal defect (type i)), aortopulmonary septal defect  (including aortic septal defect and aortopulmonary window), Tetralogy of Fallot, Pentalogy of Fallot  and Eisenmenger's defect.
Congenital malformations of pulmonary, tricuspid, aortic and mitral valves include, pulmonary valve atresia, congenital pulmonary valve stenosis, congenital pulmonary valve insufficiency, congenital tricuspid stenosis (tricuspid atresia),   Ebstein's anomaly, hypoplastic right heart syndrome, congenital stenosis of aortic valve, congenital insufficiency of aortic valve, congenital mitral stenosis (congenital mitral atresia), congenital mitral insufficiency, hypoplastic left heart syndrome, hypoplastic right heart syndrome, and other atresias.  
Other congenital malformations of heart include dextrocardia, laevocardia, cor triatriatum, pulmonary infundibular stenosis,  congenital subaortic stenosis,    malformation of coronary vessels  (such as congenital coronary (artery) aneurysm), congenital heart block,  congenital diverticulum of left ventricle, congenital malformation of the myocardium or of the pericardium, malposition of heart, endocardial cushion defect (ECD), and Uhl's disease.
Congenital malformations of great arteries include coarctation of aorta (which can be preductal or postductal), atresia of aorta, stenosis of aorta (including supravalvular aortic stenosis), atresia of pulmonary artery, and stenosis of pulmonary artery. Other congenital malformations of aorta include the absence, aplasia, congenital aneurysm and dilatation of aorta, along with aneurysm of sinus of valsalva (ruptured), double aortic arch [vascular ring of aorta], hypoplasia of aorta, persistent convolutions of aortic arch and persistent right aortic arch. Other congenital malformations of pulmonary artery include agenesis, congenital aneurysm, anomaly and hypoplasia, all of the pulmonary artery, along with pulmonary arteriovenous aneurysm, pulmonary sling, and aberrant pulmonary artery.

Other congenital malformations of peripheral vascular system include   Congenital absence and hypoplasia of umbilical artery (single umbilical artery), Congenital renal artery stenosis and other congenital malformations of renal artery including Multiple renal arteries, and Peripheral arteriovenous malformation (Arteriovenous aneurysm).  Other congenital malformations of peripheral vascular system include Absence or Atresia of this or that vein or artery, Congenital peripheral aneurysms,  Congenital artery stricture, or Congenital varix, Congenital phlebectasia, and Aberrant subclavian artery.
 	Other congenital malformations of circulatory system include Arteriovenous malformation of precerebral vessels, Congenital precerebral aneurysm (nonruptured), Arteriovenous malformation of cerebral vessels,  Congenital arteriovenous cerebral aneurysm (nonruptured), gooseneck deformity, Left Ventricle to Right Atrial Shunt, DiGeorge Syndrome, Noonan syndrome, arc of Buehler, arc of Riolan and many more.  
 	There are a number of different forms of vasculitis, including Churg-Strauss vasculitis, consecutive vasculitis, granulomatous vasculitis of central nervous system,  hypersensitivity vasculitis,  (called also allergic or leukocytoclastic vasculitis or leukocytoclastic angiitis which arises from hypersensitivity to an antigenic stimulus), hypocomplementemic vasculitis (urticarial vasculitis),  isolated vasculitis of central nervous system, nodular vasculitis, overlap vasculitis (polyangiitis overlap syndrome), pulmonary vasculitis including Wegener's granulomatosis, rheumatoid vasculitis,  segmented hyalinizing vasculitis (livedo vasculitis), and Polyarteritis nodosa.  There are also specific forms of non-cerebral arteritis, including coronary arteritis, equine viral arteritis, giant cell arteritis (cranial, granulomatous, or temporal arteritis  or Horton's disease), infantile arteritis, infectious arteritis, arteritis obliterans (endarteritis obliterans), rheumatic arteritis, syphilitic arteritis,  Takayasu's arteritis (aortic arch, or brachiocephalic arteritis or  Martorell's syndrome or pulseless disease), tuberculous arteritis,  endarteritis obliterans, arteritis umbilicalis,  and  verminous mesenteric arteritis.
	Cancers of the Heart (including pericardium, valves, etc.) include a wide range of primary cardiac sarcomas, including angiosarcomas, undifferentiated sarcomas, osteosarcomas, fibrosarcomas, venous angioma, malignant fibrous sarcomas, histiocytomas, leiomyosarcomas, myxosarcomas, synovial sarcomas, neurofibrosarcomas, rhabdomyosarcomas, reticulum cell sarcomas, desmoplastic small round cell tumors, and liposarcomas. Primary heart tumors also include melanoma, atrial myxoma, rhabdomyoma, papillary fibroelastoma of the endocardium, and teratoma. There is also Purkinje cell hamartoma of the conduction tissue. In the Pericardium, 
There is a spectrum of  vascular dementia, which includes (1) mild vascular cognitive impairment, (2) multi-infarct dementia (MID), (3) vascular dementia due to a strategic single infarct, (4) vascular dementia due to lacunar lesions, (5) vascular dementia due to hemorrhagic lesions, (6) Binswanger disease (subcortical leukoencephalopathy), (7) subcortical vascular dementia, and (8) mixed dementia (combination of AD and vascular dementia). 
Postprocedural disorders of circulatory system include postoperative shock, postcardiotomy syndrome, postmastectomy lymphoedema syndrome (including elephantiasis and obliteration of lymphatic vessels due to mastectomy).  
Generally, but not always included in vascular disorders are elevated blood levels of triglycerides, of total cholesterol or of LDL cholesterol, and hyperlipoproteinaemias.
There are all kinds of miscellaneous syndromes, including subclavian steal syndrome, mitral valve prolapse (Barlow) syndrome, Hurler- Scheie syndrome, Hurler syndrome, scimitar syndrome, hypoplastic left heart syndrome, and Lutembacher syndrome.  
There is an assortment of other cardiovascular problems, including admixture lesion, left ventricular hypertrophy, tortuous aorta, aortic laceration,  pulmonary artery sarcoma, aortic regurgitation, pneumomediastinum (Spontaneous and traumatic), middle mediastinal mass, posterior mediastinal mass, Uhl disease, right ventricular hypertrophy, pericardial cyst, carotid artery bruit, coronary artery calcification, fibromuscular dysplasia (FMD), thromboangiitis obliterans (Buerger disease), left or right ventricular volume overload, situs inversus, migraine, Cardiovascular syphilis and many others.
Blood clotting disorders, both too little and too much, are usually included here as well.  This includes things as varied as acquired afibrinogenaemia, hereditary deficiencies in any of factors I-XIII, congenital afibrinogenaemia AC globulin deficiency, proaccelerin deficiency, haemorrhagic disorders due to circulating anticoagulants (including hyperheparinaemia), acquired coagulation factor deficiency, congenital dysfibrinogenaemia, hypoproconvertinaemia, diffuse or disseminated intravascular coagulation [dic], acquired fibrinolytic hemorrhage, assorted qualitative platelet defects (including Bernard-Soulier [giant platelet] syndrome, glanzmann's disease, grey platelet syndrome,  haemorrhagic thromboasthenia and thrombocytopathy), hereditary capillary fragility, vascular pseudohaemophilia, Owren's disease, Von Willebrand's disease, Wiskott-Aldrich syndrome and more. There are also assorted purpura, including 
Lymphatic disorders include acute lymphadenitis, nonspecific lymphadenitis (including nonspecific mesenteric lymphadenitis, acute or chronic mesenteric lymphadenitis, adenitis and lymphadenitis), lymphoedema, lymphangiectasis, lymphangitis, and nonfilarial chylocele and lipomelanotic reticulosis.

The scope of instant claims also includes ‘method for treatment and/or prophylaxis of virally induced infectious disease’, which includes, for example, any type of viral infection.  It is inconceivable as to how the claimed compounds can treat all types of diseases caused due to viral, bacterial or fungal infections.  For example, there is no common mechanism by which all conditions due to 'viral infections' arise.   There are more than 400 distinct viruses that infect humans producing a wide range of diseases.  Cecil Textbook of Medicine states that "for many viral infections, no specific therapy exists.  Proper use of antivirals requires specific viral diagnosis" (see the enclosed article, page 1742).  The CDC website provides that "There is no treatment that can cure herpes" (http://www.cdc.gov/std/Herpes/STDFact-Herpes.htm).  Bosseray et al. (PubMed Abstract enclosed) state that "Despite effective antiviral therapy HSV infections remain a public health problem".  Razonable et al. (PubMed Abstract enclosed) indicate that "herpesvirus infections continue to impact significantly on the outcome of transplantation" and "optimal preventive and treatment strategies for Epstein-Barr virus-related post-transplant lymphoproliferative disorders (PTLD) remain elusive".  Goff (PubMed Abstract enclosed) reference regarding the interactions of viral proteins, provides that "Our knowledge of the details of these interactions is very limited".
There is no evidence of record, which would enable the skilled artisan in the identification of the people who have the potential of becoming afflicted with the disease(s) or disorder(s) claimed herein and therefore, require the treatment.  Next, applicant’s attention is Revised Utility and Written Description Guidelines, at 66 FR 1092-1099, 2001” wherein it is emphasized that ‘a claimed invention must have a specific and substantial utility’.  The disclosure in the instant case is not sufficient to enable the instantly intended ‘treatment and/or prophylaxis of hyper-proliferative disease, virally induced infectious disease, cardiovascular disease’ solely based on the selective CDK9 inhibitory activity contemplated for the claimed compounds.
The instant claims are drawn in part to “prophylaxis” or preventive treatment of hyper-proliferative disorders, viral infections, cardiovascular diseases, etc., which is not remotely enabled.  The instant compounds are disclosed have selective CDK9 inhibitory activity and it is recited that the instant compounds are useful in the “preventive treatment” of cardiovascular diseases, for which applicants provide no competent evidence.  “To prevent” actually means to anticipate or counter in advance, to keep from happening etc. (as per Websters II Dictionary) and therefore it is not understood how one skilled in the art can reasonably establish the basis and the type of subject to which the instant compounds can be administered in order to have the “preventive” effect.  There is no evidence of record that would enable the skilled artisan in the identification of the people who have the potential of becoming afflicted with the disease or disorder claimed herein.
Applicants have not provided any competent evidence or disclosed tests that are highly predictive for the pharmaceutical use of the instant compounds.  Pharmacological activity in general is a very unpredictable area.  Note that in cases involving physiological activity such as the instant case, “the scope of enablement obviously varies inversely with the degree of unpredictability of the factors involved”.  See In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970).

(Only a few of the claimed diseases are discussed here to make the point of an insufficient disclosure, it does not definitely mean that the other diseases meet the enablement requirements).
MPEP § 2164.01(a) states that “A conclusion of lack of enablement means that, based on the evidence regarding each of the above factors, the specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention without undue experimentation.  In re Wright, 999 F.2d 1557, 1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993)”.  That conclusion is clearly justified here and undue experimentation will be required to practice the claimed invention.
Thus, factors such as “sufficient working examples”, “the level of skill in the art” and “predictability”, etc. have been demonstrated to be sufficiently lacking in the use of the invention.  In view of the breadth of the claim, the chemical nature of the invention, the unpredictability of ligand-receptor interactions in general, and the lack of working examples regarding the activity of the claimed compounds, one having ordinary skill in the art would have to undergo an undue amount of experimentation to use the invention commensurate in scope with the claims.

Allowable Subject Matter
Claims 1-11, 18, 21, and 26-27 are allowed.  The references of record neither anticipate nor render obvious the compounds of Formula (I) of instant claims.  See for example, the references applied in previous office action.

Receipt is acknowledged of the Information Disclosure Statement filed on June 2, 2021 and a copy is enclosed herewith.

Conclusion
Applicant's response necessitated1 the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DEEPAK R RAO/Primary Examiner, Art Unit 1624                                                                                                                                                                                                        

August 3, 2021


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The product claims of Group I were found to be allowable following the response filed on May 26, 2021. Based on the rejoinder provisions of MPEP § 821.04, process claims that depend from or otherwise include all the limitations of the patentable product have been rejoined.